       Case: 1:17-cv-01955-SO Doc #: 33 Filed: 08/20/19 1 of 6. PageID #: 2679




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

CELINA GARDENHIRE,

        Plaintiff,                                     CASE NO. 1:17-cv-1955

-vs-

DEPARTMENT OF REHABILITATION                           JUDGE SOLOMON OLIVER, JR.
AND CORRECTION, d/b/a GRAFTON
CORRECTIONAL INSTITUTION,

        Defendant.

______________________________________________________________________________

        DEFENDANT’S MEMORANDUM IN OPPOSITION TO PLAINTIFF’S
       MOTION FOR LEAVE TO PLEAD SECOND AMENDED COMPLAINT
______________________________________________________________________________

I.      INTRODUCTION

        Plaintiff Celina Gardenhire (“Gardenhire” or “Plaintiff”) filed the instant lawsuit on

September 17, 2017. (Doc. # 1) (the “Complaint”).     Defendant Department of Rehabilitation

and Correction (“DRC” or “Defendant”) answered the Complaint on December 4, 2017. (Doc. #

4) (the “Answer”). The lawsuit arises from Gardenhire’s employment at Grafton Correctional

Institution (“GCI”) as an Operations Compliance Manager (“OCM”) during the period of June,

2014 until her removal on June 30, 2017. (Doc. # 22, Gardenhire Dep. 10-12, Doc. # 22-5,

Gardenhire Dep. Ex. 5).

        A Case Management Conference was held on January 18, 2018 in the chambers of the
      Case: 1:17-cv-01955-SO Doc #: 33 Filed: 08/20/19 2 of 6. PageID #: 2680



Honorable Judge Oliver, and was attended by respective counsel for both Plaintiff and

Defendant. On January 19, 2018, the Court issued a Case Management Conference Order setting

forth the case schedule. (Doc. # 10) (the “Order”). The Order noted that “there may be the

possibility that Plaintiff’s Complaint will be amended to add claims, including for Plaintiff’s

termination from Defendant’s employment, but all would agree that, as of today, those claims are

not yet ripe due to related matters currently pending in state administrative proceedings and

subject to the EEOC administrative process.” (Id.).

        At the time this Order was issued, Gardenhire had had a charge of discrimination

(Charge No. 22A-2017-02417) pending before the Equal Employment Opportunity Commission

(“EEOC”) since May 31, 2017, which was discussed at the Case Management Conference. (Doc.

# 22-22, Gardenhire Dep. Ex. 27). This charge contains claims in relation to two five-day

suspensions Gardenhire received while employed at GCI but it does not assert any claim in

relation to her termination.     Further, DRC is unaware of the existence of a charge of

discrimination which asserts a claim in relation to Gardenhire’s termination. The Order further

stated that the parties had until April 2, 2018, to join parties and/or amend the pleadings. (Doc. #

10). On April 3, 2018, Gardenhire filed Plaintiff’s First Amended Complaint. (Doc. # 12) (the

“Amended Complaint”). It is noteworthy that the First Amended Complaint includes claims

referenced in Charge No. 22A-2017-02417 and relative to her termination despite the fact that

Gardenhire had not yet received a right-to-sue letter, and despite the Court’s above-referenced

statement that these matters were not yet ripe because they were subject to the EEOC

administrative process. (Doc. # 10). DRC answered Plaintiff’s Amended Complaint on April 14,

2018. (Doc. # 13). After the completion of discovery, DRC filed its Motion for Summary

Judgment on February 19, 2019. (Doc. # 27).           DRC moved, in part, for dismissal of all




                                                 2
      Case: 1:17-cv-01955-SO Doc #: 33 Filed: 08/20/19 3 of 6. PageID #: 2681



Gardenhire’s Title VII claims for which she failed to exhaust her administrative remedies. (Doc.

# 27, PageID # 2105-07). Gardenhire filed Plaintiff’s Brief in Opposition to Defendant’s Motion

for Summary Judgment on April 18, 2019. On May 2, 2019, DRC filed its Reply in Support of

Motion for Summary Judgment. (Doc. # 31).

       After completion of all the briefing in relation to Defendant’s Motion for Summary

Judgment, the EEOC issued Gardenhire a right-to-sue notice for Charge No. 22A-2017-02417 on

or about May 9, 2019, in care of her counsel, James Hux. (Doc. # 32-2, PageID # 2678). Nearly

three months later on August 6, 2019, in a belated attempt to enter the above-referenced notice of

right to sue into the record, Gardenhire filed Plaintiff’s Motion for Leave to Plead Second

Amended Complaint. (Doc. # 32). As set forth in more detail below, the Court should deny

Gardenhire’s motion.

II.    LAW AND ARGUMENT

       A.      This Court Should Deny Gardenhire’s Motion for Leave to Plead Second
               Amended Complaint Because she Fails to Make a Showing of Good Cause.

       Rule 15(a)(2) of the Federal Rules of Civil Procedures provides that a court should

“freely give leave” to amend “when justice so requires.” However, it is the law of the Sixth

Circuit that “[o]nce the scheduling order’s deadline passes, a plaintiff must first show good cause

under Rule 16(b) [of the Federal Rules of Civil Procedures] for failure earlier to seek leave to

amend before a court will consider whether an amendment is proper under Rule 15(a).” Leary v.

Daeschner, 349 F.3d 888, 909 (6th Cir. 2003). In Commerce Benefits Group v. McKesson Corp.,

326 Fed. Appx 369 (6th Cir. 2009), the Sixth Circuit affirmed the district court denial of motion

to amend for failure to show good cause where “the district court pointed out that ‘all parties

should have been joined and pleadings amended nearly four months ago,’ that ‘the case has

already progressed past the dispositive discovery deadline and the original filing deadline for



                                                3
      Case: 1:17-cv-01955-SO Doc #: 33 Filed: 08/20/19 4 of 6. PageID #: 2682



dispositive motions,’ that ‘[Defendant] has already moved for summary judgment,’” as well as

the fact that Plaintiff “could not adequately explain its delay in bringing the claims – indeed, the

factual basis for the new claims existed at the beginning of the lawsuit…” Id. at 376.

       Likewise, in Jones v. Garcia, 345 Fed. Appx. 987 (6th Cir. 2009), the Sixth Circuit

affirmed the district court’s denial of Plaintiff’s motion to amend for failure to show good cause

where Plaintiff’s “motion to amend came more that three months after the dispositive motion

deadline had passed and several months after the parties had completed discovery. . . [and] the

motion appears to have been prompted only by the [Defendants’] motion for summary

judgment…” Id. at 990. See also Duggins v. Steak ’N Shake, Inc., 195 F.3d 828, 834 (6th Cir.

1999) (affirming the district court’s denial of leave to amend because plaintiff was aware of the

basis of claim for months prior to seeking amendment, the time for discovery had passed, the

dispositive motion deadline had passed, and a motion for summary judgment had been filed.)

       In the present case, Gardenhire attempts to amend her complaint to add the EEOC’s

notice of the right to sue for Charge No. 22A-2017-02417. Specifically, Gardenhire seeks to

amend her complaint nearly twenty three months after filing her original complaint, more than

eight months after the Court’s latest scheduling order deadline for completing discovery, and

more than five months after DRC filed its summary judgment motion to dismiss Gardenhire’s

complaint. (Doc. # 27).

       Moreover, much like the plaintiffs in Commerce Benefits Group, Jones, and Duggins,

Gardenhire fails to adequately explain her delay in obtaining a right-to-sue letter and seeking

leave to amend her complaint to add it to the record. Gardenhire’s failure to adequately explain

her untimely motion for leave to amend, in order to add the right to sue notice, is not surprising

given the fact that the delay appears to be due simply to lack of diligence. Gardenhire’s counsel




                                                 4
      Case: 1:17-cv-01955-SO Doc #: 33 Filed: 08/20/19 5 of 6. PageID #: 2683



was well aware prior to the filing of her First Amended Complaint that she could not pursue

claims for which she has not exhausted her administrative remedies. Specifically, this matter

was discussed nineteen months ago during the Case Management Conference and memorialized

in the Court’s Case Management Conference Order. (Doc. # 10). Furthermore, like the plaintiff

in Jones, Gardenhire’s latest motion for leave to amend appears to have been prompted by

DRC’s motion for summary judgment, which pointed out that those claims for which she has not

received a right-to-sue letter must be dismissed as premature for failure to exhaust her

administrative remedies.

       Accordingly, Gardenhire has failed to show good cause and her Motion for Leave to

Plead Second Amended Complaint Instanter should be denied.

II.    CONCLUSION

       For the foregoing reasons, Defendant Department of Rehabilitation and Correction

respectfully requests that this Court deny Gardenhire’s Motion for Leave to Plead Second

Amended Complaint Instanter.

                                                  Respectfully submitted,

                                                  DAVE YOST (0056290)
                                                  Ohio Attorney General

                                                  /s/ Joseph N. Rosenthal

                                                  JOSEPH N. ROSENTHAL (0018117)
                                                  Lead Counsel
                                                  ANNA M. SEIDENSTICKER (0046761)
                                                  Principal Assistant Attorneys General
                                                  Employment Law Section
                                                  30 East Broad Street, 23rd Floor
                                                  Columbus, Ohio 43215
                                                  (614) 644-7257 – Telephone
                                                  (614) 752-4677 – Facsimile
                                                  elsreview@ohioattorneygeneral.gov




                                             5
      Case: 1:17-cv-01955-SO Doc #: 33 Filed: 08/20/19 6 of 6. PageID #: 2684



                                CERTIFICATE OF SERVICE

       This will certify that the foregoing was filed electronically on August 20, 2019. This

filing will be sent to all parties by operation of the Court’s electronic filing system. Parties may

access this filing through the Court’s system.


                                                         /s/ Joseph N. Rosenthal

                                                         JOSEPH N. ROSENTHAL (0018117)
                                                         Lead Counsel
                                                         Principal Assistant Attorney General




                                                 6
